FILED
                             NOT FOR PUBLICATION                            JUN 08 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NAMUTABO SIANGA,                                 No. 07-74434

               Petitioner,                       Agency No. A097-359-551

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Namutabo Sianga, a native and citizen of Zambia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of Sianga’s asylum application. See

8 C.F.R. § 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d 646, 656-58 (9th Cir.

2007) (per curiam). Accordingly, Sianga’s asylum claim fails.

      PETITION FOR REVIEW DENIED.




                                         2                                 07-74434